DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-14, 16-28 and 31-35 are examined in this office action of which claim 15 is cancelled and claims 1, 3, 5-6, 14, 25, 27, 31, and 35 were amended in the reply dated 7/27/22.
Terminal Disclaimer
The terminal disclaimer filed on 7/27/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent number 10,087,332 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites where the metal scaffold particles further comprise a material selected from a list of elements and mixtures, alloys or composites thereof. Claim 8 has the same formulation but instead the list of materials is related to the infiltrant particles. Paragraphs 7.02 and 7.04 of the specification provide a restatement of the claims and paragraph 7.03 notes that the metal scaffold materials can be selected from iron alloys, nickel alloys, copper alloys and aluminum alloys. While this explanation provides support for alloy compositions made from these elements, it does not provide support for all materials made from these elements. Boron, which is included in both claims, would be both an alloying element but would also form materials such as boric acid. Thus, applicant is claiming a genus of materials, but has only provided a description of the species of alloys, see MPEP § 2163.03(V). It is not clear that applicant has described these materials in such a way to convey to a person of ordinary skill in the art that they had possession of all materials made from these elements to be included in the metal scaffold and infiltrant particles.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-13, 23 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-184622 A with provided English translation of Fuwa in view of US 6316100 B1 of Kodas, US 6630009 B2 of Moussa, Introduction to Powder Metallurgy of Thummler and US 2006/0083652 A1 of Liu.
As to claim 1, Fuwa relates to a method of manufacturing a three-dimensional shaped object in which a metal material is irradiated with a light beam (Fuwa, paragraph [0001]) where a metal material is irradiated with a laser to form a sintered or molten layer and new material is formed on the sintered layer (Fuwa, paragraph [0002] describing the laser metal sintering process for additive manufacturing). Fuwa discloses using a metal paste having an enhancer (Fuwa, abstract). Fuwa teaches that the paste is made from metal powder, solvent, and an adhesion promoter i.e. binder (Fuwa, claim 2). 
Although Fuwa does disclose that the adhesion promoter i.e. binder is, for example, a polyether-based resin such as polyvinyl ether or an acrylic polymer and Fuwa discloses that the solvent is an alcohol solvent such as acetone or an aqueous solvent i.e. water and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]), Fuwa does not explicitly disclose where the polymeric binder and solvent is one of the listed materials in claim 1. 
In the same field of endeavor, Kodas relates to nickel powders and devices incorporating nickel metal powders (Kodas, abstract). Kodas discloses that a preferred class of intermediate products according to the invention is thick film pastes (Kodas, col 42, lines 14-15). Kodas teaches that thick film pastes include an organic vehicle phase that is a mixture of solvents, polymers, resins, or other organics whose primary function is to provide the appropriate rheology (flow properties) to the paste (Kodas, col 42, lines 63-66).  Kodas teaches that the solvent is a volatile liquid such as methanol, ethanol, terpineol, butyl carbitol, butyl carbitol acetate, aliphatic alcohols, esters, acetone and the like (Kodas, col 43, lines 2-5). Kodas teaches that thickeners provide sufficient viscosity to the paste and also acts as a binding agent in the unfired state and examples of thickeners include ethyl cellulose, polyvinyl acetate, resins such as acrylic resin, cellulose resin, polyester, polyamide and the like (Kodas, col 43, lines 8-12).
As Fuwa and Kodas both relate to extrudable paste incorporating metal powders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a binder of ethyl cellulose or polyvinyl acetate and solvent such as methanol, ethanol, terpineol as taught by Kodas into the paste disclosed by Fuwa thereby providing sufficient viscosity to the paste and acts as a binding agent in the unfired state (Kodas, col 43, lines 8-12).  This also constitutes simply substituting one known element for another to obtain predictable results as both Fuwa and Kodas relate to extrusion pastes using alcohols as a solvent (See MPEP 2141(III)).

Although Fuwa does disclose an embodiment where the metal powder is made up of an iron based powder, nickel-based alloy powder and copper powder (Fuwa, claim 5) and the average particle diameter of the powder is 1 – 100 microns (Fuwa, paragraph [0043]), Fuwa does not explicitly disclose two populations of iron particles with differing D50 where the large particles have iron at a concentration of 90 to 100% by weight and the small particles comprise iron at 70 to 100% nor does Fuwa disclose infiltrant particles with a D50 particle size such that they primarily position between the metal scaffold particles. 
In the same field of endeavor, Moussa relates to forming three-dimensional composite products from the paste by a prototyping or rapid manufacturing machine (Moussa, col 13, lines 6-8). Moussa teaches using a mixture of metal powders is either a bimodal or tri-modal mixture of particles of different sizes (Moussa, claim 1; if the powders are of different sizes, one must have a smaller D50 than the other). Moussa teaches that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7; emphasis added). Moussa teaches that the homogenous blend of powders, of the same type or otherwise, with adapted particle size and in adequate concentrations may be used in order to significantly increase the maximum volumetric concentration in powder and improve densification control (Moussa, col 7, lines 33-37). Moussa teaches that this increase is obtained since the finest particles may be positioned in the voids left by the largest particles (Moussa, col 7, lines 37-39) where finest particles being positioned in the voids left by the largest particles meets the claim language of infiltrant particles with a D50 particle size such that they position in interstitial spaces between scaffold particles (emphasis added). 
As Fuwa and Moussa both relate to metal pates for additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a bimodal or trimodal mixture of particles of different sizes as taught by Moussa into the metal paste disclosed by Fuwa thereby increasing the maximum volumetric concentration in powder and improve densification control (Moussa, col 7, lines 33-37).

Fuwa does not explicitly disclose wherein a population of large particles comprising iron at a concentration of about 90 to 100% by weight and a population of small particles comprising iron at a concentration of 70 to 100% by weight make up the metal scaffold particles.
Thummler is an introduction to powder metallurgy (Thummler, title). Thummler discloses common commercial iron and iron alloy powders including Distaloy AE which has a composition of 4.0% Ni, 1.5% Cu, and the balance iron with a particle size of 20-180 μm (Thummler, table 2.3, pg. 40).
As Fuwa teaches that the powders used in making the paste can broadly include iron powders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Distaloy AE as taught by Thummler into the metal paste disclosed by Fuwa thereby engaging in simple substitution of one known element for another to obtain predictable results as a person of ordinary skill would readily understand that iron alloy powders such as Distaloy AE could be incorporated into the paste disclosed by Thummler to produce the same results disclosed in Moussa and Fuwa. 
Finally, Fuwa does not teach that the melting point of the infiltrant particles being higher than the melting point of the scaffold particles but not more than 400°C higher than the melting point of the scaffold particles. 
Liu relates to powder metallurgy which involves blending a relatively fine metal powder with a relatively coarse prealloyed metal powder to produce a mixture that has a widened sintering temperature window compared to that of the relatively coarse prealloyed metal powder (Liu, paragraph [0003]). Liu teaches using a  powder mixture is made by mixing a minor volume fraction of a relatively fine metal powder A, which has a melting or solidus temperature that effectively exceeds the sintering temperature at which the powder mixture containing that powder is sintered, with a complementary major volume fraction of a relatively coarse prealloyed metal powder B, which is an alloy amenable to supersolidus liquid phase sintering (Liu, paragraph [0022]), as Liu discloses a melting temperature of metal powder A exceeds the sintering temperature of metal powder B, this would also encompass where the melting temperature of A exceeds the melting temperature of B, thus disclosing an overlapping range. Liu teaches that the mean particle sizes of the selected metal powders A and B are related by a ratio of about 1:5 or higher, that is, that the mean particle size of metal powder B is at least about 5 times larger than the mean particle size of metal powder A (Liu, paragraph [0022]). Liu teaches a green article comprising the A-B powder mixture may be sintered without slumping into a solid article at a sintering temperature that is within a wider temperature range than can a corresponding article which does not contain a volume fraction of the relatively fine metal powder A (Liu, paragraph [0022]). 
As Liu and Fuwa relate to powder metallurgy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a fine powder with a higher melting temperature than the course powder as taught by Liu into the metal paste disclosed by Fuwa and Moussa, thereby the mixture may be sintered without slumping into a solid article (Liu, paragraph [0022]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed infiltrant powder with a melting point higher than the scaffold particles over the prior art disclosure since the prior art teaches that this prevents slumping of the article during sintering throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As to claims 5 and 6, note the 112(b) rejection above concerning the term “about”. Moussa discloses where the finest particles may be positioned in the voids left by the largest particles, that is, since the ratios of particle diameters is on the order of 1:7 (Moussa, col 7, lines 38-40; see also claim 12 which discloses particle size ratio of between about 10:1 and about 5:1 for a blend of metallic powders with at least two different particle sizes; emphasis added).

As to claim 7, Fuwa does disclose an embodiment where the metal powder is made up of an iron based powder, nickel-based alloy powder and copper powder (Fuwa, claim 5). Further, Moussa discloses where the metallic powders is selected from the group of powders consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7; emphasis added).

As to claim 8, Moussa discloses that the finest particles may be positioned in the voids left by the largest particles (Moussa, col 7, lines 37-39). Moussa further explicitly discloses using Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm, and 17-4PH which is a stainless steel at 5 μm are all infiltrant in mixture RMF1. Further, Moussa’s teaching of using fine particles positioned in the voids between the largest particles that thereby improves densification and limits deformation would support using other non-explicitly disclosed powders as infiltrant. See Moussa, col 7, lines 40-46; emphasis added).

	As to claim 9, Moussa discloses bimodal or trimodal mixtures of powders (Moussa, col 2, lines 60-64). Moussa further explicitly discloses using Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm, and 17-4PH which is a stainless steel at 5 μm are all infiltrant in mixture RMF1; emphasis added), where stainless steel would meet the claim limitation of a Fe-Cr alloy phases.

As to claim 10, Fuwa discloses the average particle diameter of the powder is 1 – 100 microns (Fuwa, paragraph [0043]). Also, Thummler discloses common commercial iron and iron alloy powders including Distaloy AE which has a composition of 4.0% Ni, 1.5% Cu, and the balance iron with a particle size of 20-180 μm (Thummler, table 2.3, pg. 40).
The MPEP states that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” See MPEP 2144.05 I. Thus, there is a prima facia case of obviousness due to Fuwa and Thummler’s disclosure of metallic powders having a particle size of 1 – 100 microns and 20-180 μm respectively which overlaps the claimed range of 2 μm to 40 μm as these are standard particles sizes for powder metallurgy and additive manufacturing and they would be expected to produce near net shaped parts.

As to claim 11, Moussa discloses where the finest particles may be positioned in the voids left by the largest particles, that is, since the ratios of particle diameters is on the order of 1:7 (Moussa, col 7, lines 38-40; see also claim 12 which discloses particle size ratio of between about 10:1 and about 5:1 for a blend of metallic powders with at least two different particle sizes; emphasis added). Thus, Moussa discloses that one of the powders must be between 1/5 to 1/10 the size of a major powder. Moussa discloses in mixture RMF1 using a stainless steel with a particle size of 44 μm, it also discloses using Fe at 2 μm and 17-4PH which is a stainless steel at 5 μm (Moussa, col 9, lower table in left column). As all of these powders would fit in the voids between the larger powders, Moussa thereby discloses infiltrant particles having a D50 ranging from 0.05 μm to 10 μm.

As to claim 12, as Fuwa in combination with Kodas disclose the claimed polymeric binder and the claimed solvent, a solution would necessarily be formed, meeting the claim limitations.

As to claim 13, Kodas teaches that thickeners provide sufficient viscosity to the paste and also acts as a binding agent in the unfired state and examples of thickeners include ethyl cellulose, polyvinyl acetate, resins such as acrylic resin, cellulose resin, polyester, polyamide and the like (Kodas, col 43, lines 8-12).

As to claim 23, Fuwa discloses that the solvent is an alcohol solvent and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]; by disclosing the genus alcohol solvent, this encompasses the species: ethanol, propanol, butanol, pentanol, hexanol, heptanol, and octanol). Further, Kodas teaches that the solvent is a volatile liquid such as methanol, ethanol, terpineol, butyl carbitol, butyl carbitol acetate, aliphatic alcohols, esters, acetone and the like (Kodas, col 43, lines 2-5).

As to claims 34-35, neither Fuwa nor Moussa teach that the melting point of the infiltrant particles being higher than the melting point of the scaffold particles but not more than 100°C higher than the melting point of the scaffold particles nor where the melting point of the infiltrant particles ranges of 200 to 400°C higher than the scaffold particles. 
In the same field of endeavor, Liu relates to powder metallurgy which involves blending a relatively fine metal powder with a relatively coarse prealloyed metal powder to produce a mixture that has a widened sintering temperature window compared to that of the relatively coarse prealloyed metal powder (Liu, paragraph [0003]). Liu teaches using a  powder mixture is made by mixing a minor volume fraction of a relatively fine metal powder A, which has a melting or solidus temperature that effectively exceeds the sintering temperature at which the powder mixture containing that powder is sintered, with a complementary major volume fraction of a relatively coarse prealloyed metal powder B, which is an alloy amenable to supersolidus liquid phase sintering (Liu, paragraph [0022]), as Liu discloses a melting temperature of metal powder A exceeds the sintering temperature of metal powder B, this would also encompass where the melting temperature of A exceeds the melting temperature of B, thus disclosing an overlapping range. Liu teaches that the mean particle sizes of the selected metal powders A and B are related by a ratio of about 1:5 or higher, that is, that the mean particle size of metal powder B is at least about 5 times larger than the mean particle size of metal powder A (Liu, paragraph [0022]). Liu teaches a green article comprising the A-B powder mixture may be sintered without slumping into a solid article at a sintering temperature that is within a wider temperature range than can a corresponding article which does not contain a volume fraction of the relatively fine metal powder A (Liu, paragraph [0022]). 
As Liu and Fuwa both relate to powder metallurgy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a fine powder with a higher melting temperature than the course powder as taught by Liu into the metal paste disclosed by Fuwa, thereby the mixture may be sintered without slumping into a solid article (Liu, paragraph [0022]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed infiltrant powder with a melting point higher than the scaffold particles over the prior art disclosure since the prior art teaches that this prevents slumping of the article during sintering throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Claims 14-17, 19-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-184622 A with provided English translation of Fuwa in view of US 6316100 B1 of Kodas, US 6630009 B2 of Moussa, Introduction to Powder Metallurgy of Thummler, US 2006/0083652 A1 of Liu, US 2015/0035209 A1 of Shah, and US 2003/0010409 A1 of Kunze with evidentiary reference to “Alumina Powder” retrieved from <https://www.reade.com/products/alumina-powder-al2o3 > on April 24, 2020 of Reade.
As to claim 14, all that differentiates this from claim 1 is that claim 14 merely recites a solvent rather than enumerating a specific solvent as in claim 1. Claim 14 also further limits the comprising members of the infiltrant particles, though this matches the limitation in claim 8. For the sake of brevity, these repeated portions of claim 14 are rejected for the reasons stated in the rejections of claims 1 and 8 above. 
The other remaining difference from claim 1 relates to the inorganic reinforcing component and Fuwa does not disclose where the paste includes an inorganic reinforcing component being in a concentration between 0.5 and 5 wt % of the metal paste.
In the same field of endeavor, Shah relates to methods of forming three-dimensional metallic objects (Shah, abstract). Shah teaches a metal oxide paste comprising metal oxide particles, a polymeric binder and an organic solvent is extruded through a tip to deposit sequential layers of the metal oxide paste on a substrate to form a three-dimensional metal oxide object (Shah, abstract). Shah teaches the metal oxide pastes may further comprise ceramic particles in additional to the metal oxide particles (Shah, paragraph [0025]). Shah teaches metal oxide pastes comprising additional ceramic particles can be used to form three-dimensional metallic objects composed of a ceramic-particle-reinforced metal (or metal alloy) matrix (Shah, paragraph [0025]). Shah teaches the ceramic particles may be composed of a non-reducing ceramic, including a non-reducing oxide ceramic (e.g., Al2O3) (Shah, paragraph [0025]).
As Fuwa and Shah both relate to metal pastes used to form three-dimensional metallic objects via additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ceramic reinforcing particles such as alumina as taught by Shah to the metal paste disclosed by Fuwa thereby combining prior art elements according to known methods to yield predictable results as the reinforcing ceramics would be understood to increase the strength and toughness of the resulting object (See MPEP 2141(III)).
	However, Fuwa is silent on an amount of reinforcing ceramic particles to add.
	In the same field of endeavor, Kunze relates to reinforced metal matrix composites and methods of shaping powder materials to form such composites (Kunze, abstract). Kunze teaches that reinforcements include alumina (Al2O3), silicon carbide (SiC), or other suitable ceramics or intermetallics for other metals such as aluminum (Kunze, paragraph [0019]). Kunze teaches co-depositing intermetallic or ceramic particle reinforcements such as alumina with metal matrix powders such as aluminum or an aluminum alloy, titanium or a titanium alloy, copper or a copper alloy, nickel or a nickel alloy, and/or iron or an iron alloy, such that the volume fraction of reinforcement material may be held at a constant value between about 0-40% or varied from about 0-40% to form a gradient material (Kunze, paragraph [0016]). Kunze teaches the matrix exhibits fine grain structure with enhanced properties over the unreinforced metal, including higher tensile modulus, higher strength, and greater hardness (Kunze, abstract).
	Reade notes that the bulk density of alumina powder is approximately 1 g/cm^3. 
	Thummler notes that the apparent density of Distaloy AE is 3 g/cm^3 (Thummler, Table 2.3, pg. 40).
	For iron powders, Kunze thus discloses adding an upper bound of 18.2 wt% reinforcement (where 40% alumina = 40g, 60% iron = 180 g, 40/220 = 18.2%).
	As Fuwa and Kunze all relate to additive manufacturing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add up to 18.2% of alumina as taught by Kunze to the metal paste disclosed by Fuwa, thereby creating a matrix that exhibits fine grain structure with enhanced properties over the unreinforced metal, including higher tensile modulus, higher strength, and greater hardness (Kunze, abstract). The MPEP states that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” See MPEP § 2144.05 I. Thus there is a prima facie case in view of the disclosure in Kunze. 

As to claim 17, Moussa discloses that the finest particles may be positioned in the voids left by the largest particles (Moussa, col 7, lines 37-39). Moussa further explicitly discloses using Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm and 17-4PH which is a stainless steel at 5 μm are all infiltrant in mixture RMF1. Further, Moussa’s teaching of using fine particles positioned in the voids between the largest particles that thereby improves densification and limits deformation would support using other non-explicitly disclosed powders as infiltrant. See Moussa, col 7, lines 40-46).

As to claim 16, Moussa teaches using a mixture of metal powders is either a bimodal or tri-modal mixture of particles of different sizes (Moussa, claim 1; if the powders are of different sizes, one must have a smaller D50 than the other). Moussa teaches that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7; emphasis added). As Liu teaches using smaller powders i.e. infiltrant with a melting temperature that is higher than the large particles i.e. scaffold particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select nickel alloys as the infiltrant as they have a higher melting point than iron alloys. 

As to claim 19, Fuwa discloses the average particle diameter of the powder is 1 – 100 microns (Fuwa, paragraph [0043]). Also, Thummler discloses common commercial iron and iron alloy powders including Distaloy AE which has a composition of 4.0% Ni, 1.5% Cu, and the balance iron with a particle size of 20-180 μm (Thummler, table 2.3, pg. 40).
The MPEP states that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” See MPEP § 2144.05 I. Thus, there is a prima facia case of obviousness due to Fuwa and Thummler’s disclosure of metallic powders having a particle size of 1 – 100 microns and 20-180 μm respectively which overlaps the claimed range of 2 μm to 40 μm as these are standard particles sizes for powder metallurgy and additive manufacturing and they would be expected to produce near net shaped parts.

As to claim 20, Moussa discloses where the finest particles may be positioned in the voids left by the largest particles, that is, since the ratios of particle diameters is on the order of 1:7 (Moussa, col 7, lines 38-40; see also claim 12 which discloses particle size ratio of between about 10:1 and about 5:1 for a blend of metallic powders with at least two different particle sizes). Thus, Moussa discloses that one of the powders must be between 1/5 to 1/10 the size of a major powder. Moussa discloses in mixture RMF1 using a stainless steel with a particle size of 44 μm, it also discloses using Fe at 2 μm and 17-4PH which is a stainless steel at 5 μm (Moussa, col 9, lower table in left column). As all of these powders would fit in the voids between the larger powders, Moussa thereby discloses infiltrant particles having a D50 ranging from 0.05 μm to 10 μm.
As to claims 21 and 24, Fuwa discloses that the solvent is an alcohol solvent such as acetone or an aqueous solvent i.e. water and this solvent improves the fluidity of the metal paste (Fuwa, paragraph [0043]; by disclosing the genus alcohol solvent, this encompasses the species: ethanol, propanol, butanol, pentanol, hexanol, heptanol, and octanol). Further, Kodas teaches that the solvent is a volatile liquid such as methanol, ethanol, terpineol, butyl carbitol, butyl carbitol acetate, aliphatic alcohols, esters, acetone and the like (Kodas, col 43, lines 2-5).

As to claim 22, Kodas teaches that thickeners provide sufficient viscosity to the paste and also acts as a binding agent in the unfired state and examples of thickeners include ethyl cellulose, polyvinyl acetate, resins such as acrylic resin, cellulose resin, polyester, polyamide and the like (Kodas, col 43, lines 8-12).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2008-184622 A with provided English translation of Fuwa in view of US 6316100 B1 of Kodas, US 6630009 B2 of Moussa, Introduction to Powder Metallurgy of Thummler and US 2006/0083652 A1 of Liu as applied to claim 1 above, and further in view of ASM Handbook. Volume 7 of Marucci.
As to claims 2 and 3, Fuwa does not explicitly disclose where the population of large particles comprising iron has a lower concentration of iron than the population of small particles comprising iron. 
Moussa broadly discloses that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7). As noted in the rejection of claim 1 above Moussa discloses using stainless steels as powders that contain 62.5 to 73% iron. Moussa further explicitly discloses using Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm and 17-4PH which is a stainless steel at 5 μm are all infiltrant in mixture RMF1. Further, Moussa’s teaching of using fine particles positioned in the voids between the largest particles that thereby improves densification and limits deformation would support using other non-explicitly disclosed powders as infiltrant. See Moussa, col 7, lines 40-46).
However, neither Fuwa nor Moussa does not explicitly state that the population of large particles comprising iron has a lower concentration of iron than the population of small particles comprising iron nor does Fuwa explicitly state that the iron concentration is about 90% to 100% by weight.
Marucci is the ASM Handbook on Powder Metallurgy, with particular reference to carbon and low-alloy steels (Marucci, title). Marucci teaches that a multitude of different iron powder grades exist for use in powder metallurgy, in particular grade A-131 which has an average particle size of 5.1 μm also has an iron content of 98.81% (Marucci, pg. 320, Table 13, data for iron powder A-131). 
Since Fuwa teaches using iron powders and Moussa teaches using a smaller pure iron powder with a stainless steel powder without disclosing the exact composition of the iron powder, one of ordinary skill would naturally turn to the art to select an appropriate iron powder to carry out the process and make the paste disclosed by the combination of Fuwa and Moussa. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the iron powder A-131 taught in Marucci to thereby carry out the process as disclosed in Moussa and Fuwa. 

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-184622 A with provided English translation of Fuwa in view of US 6630009 B2 of Moussa, US 6316100 B1 of Kodas, US 2006/0083652 A1 of Liu, Introduction to Powder Metallurgy of Thummler and ASM Handbook. Volume 7 of Marucci.
As to claim 31 and 33, all that differentiates this from claim 1 is that claim 31 and 33 merely recites the broad genus polymeric binder rather than enumerating a specific polymeric binder as in claim 1. Thus, Fuwa teaches that the paste is made from metal powder, solvent, and an adhesion promoter i.e. binder (Fuwa, claim 2), thereby meeting that claim limitation. For the sake of brevity, these repeated portions of claim 31 and 33 are rejected for the reasons stated in the rejections of claim 1 above. 
The other remaining difference from claim 1 is that claim 31 requires the population of large particles comprising iron has a lower concentration of iron than the population of small particles comprising iron. 
Moussa broadly discloses that the powders are selected from the group consisting of iron, steel, stainless steel, titanium, titanium alloy, copper, tungsten, tungsten carbide, nickel alloy, nickel boron, nickel phosphorus and blends thereof (Moussa, claim 7). As noted in the rejection of claim 1 above Moussa discloses using stainless steels as powders that contain 62.5 to 73% iron. Moussa further explicitly discloses using Fe, and stainless steel as an infiltrant (Moussa, col 9, lower table in left column; where Fe at 2 μm and 17-4PH which is a stainless steel at 5 μm are all infiltrant in mixture RMF1). Further, Moussa’s teaching of using fine particles positioned in the voids between the largest particles that thereby improves densification and limits deformation would support using other non-explicitly disclosed powders as infiltrant. See Moussa, col 7, lines 40-46).
However, neither Fuwa nor Moussa does not explicitly state that the population of large particles comprising iron has a lower concentration of iron than the population of small particles comprising iron nor does Fuwa explicitly state that the iron concentration is about 90% to 100% by weight.
Marucci is the ASM Handbook on Powder Metallurgy, with particular reference to carbon and low-alloy steels (Marucci, title). Marucci teaches that a multitude of different iron powder grades exist for use in powder metallurgy, in particular grade A-131 which has an average particle size of 5.1 μm also has an iron content of 98.81% (Marucci, pg. 320, Table 13, data for iron powder A-131). 
Since Fuwa teaches using iron powders and Moussa teaches using a smaller pure iron powder with a stainless steel powder without disclosing the exact composition of the iron powder, one of ordinary skill would naturally turn to the art to select an appropriate iron powder to carry out the process and make the paste disclosed by the combination of Fuwa and Moussa. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the iron powder A-131 taught in Marucci to thereby carry out the process as disclosed in Moussa and Fuwa. 

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2008-184622 A with provided English translation of Fuwa in view of US 6630009 B2 of Moussa, US 6316100 B1 of Kodas, US 2006/0083652 A1 of Liu, Introduction to Powder Metallurgy of Thummler as applied to claim 1 above, and further in view of ASM Handbook, Volume 7 of Koehler.
As to claim 4, while Fuwa does disclose an embodiment where the metal powder is made up of an iron based powder, nickel-based alloy powder and copper powder (Fuwa, claim 5), Fuwa does not explicitly disclose that the infiltrant particles comprise nickel at a concentration of 95% by weight or more. 
Koehler is the ASM Handbook on powder metallurgy specifically relating to Nickel and Nickel Alloys (Koehler, title). Koehler discloses the chemical analysis and physical properties of commercially available carbonyl nickel powders such as Vale T123 which is 99.8% Ni and has a particle size of 3.5-4 μm (Koehler, pg. 676, Tables 2 and 3). 
Since both Fuwa and Koehler both relate to nickel powders, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nickel powder Vale T123 taught in Koehler to thereby make the paste as disclosed in Fuwa.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 6630009 B2 of Moussa in view of US 2015/0035209 A1 of Shah, JP 2008-184622 A with provided English translation of Fuwa, US 2003/0010409 A1 of Kunze, US 6316100 B1 of Kodas, US 2006/0083652 A1 of Liu and and Introduction to Powder Metallurgy of Thummler with evidentiary reference to “Alumina Powder” retrieved from <https://www.reade.com/products/alumina-powder-al2o3 > on April 24, 2020 of Reade as applied to claim 14 above, and further in view of ASM Handbook, Volume 7 of Daye.
	As to claim 18, Fuwa does not explicitly disclose wherein the infiltrant particles comprise carbon.
	Daye relates to producing substantially pore-free material using molten metal infiltration (Daye, pg. 326, left column, 3rd paragraph). Daye teaches porous metallic body, having a substantial degree of interconnected porosity (known as the matrix), is infiltrated with another metal of lower melting point (known as infiltrant) through a suitably designed heat treatment cycle (Daye, pg. 326, left column, 3rd paragraph). Daye teaches that this process produces a highly or fully dense composite structure (Daye, pg. 326, left column, 3rd paragraph – middle column, first paragraph). Daye teaches that in the simplest application, a mixture of iron powder, graphite, and solid lubricant is used as the matrix material (Daye, pg. 327, middle column, last paragraph – right column, first paragraph). Graphite provides the carbon content required to convert the iron powder into steel (Daye, pg. 327, right column, first paragraph, first full sentence). 
	As Fuwa discloses using iron powders (claim 5) and Daye teaches adding graphite (carbon) to convert the iron powder into steel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute carbon as an infiltrant particle to produce steel and also produce a highly or fully dense structure.

Claims 25-26 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2008-184622 A with provided English translation of Fuwa in view of US 6630009 B2 of Moussa, US 6316100 B1 of Kodas, US 2006/0083652 A1 of Liu, and Introduction to Powder Metallurgy of Thummler as applied to claim 1 above, and further in view of US 4596746 A of Morishita.
As to claims 25 and 26, Fuwa does not explicitly disclose where the inorganic reactive material comprises particles with a D50 of between 10 nm and 200 nm. 
Morishita relates to a powder sheet which can be sintered under a relatively low temperature (Morishita, col 1, lines 9-11). Morishita teaches that the metal sheet is formed of Fe-based metal powder, sinter-assisting agents including ultra-fine metal powders, and an acrylic resin binder (Morishita, claim 1). Morishita teaches the use of ultra-fine powders of Ni, Cu, Co, or Fe as the sinter-assisting agents where ultra-fine powders means powder size smaller than 1 micron (Morishita, col 3, lines 3-7). Morishita teaches that ultra-fine metal powders allows the sintering start temperature to be very low and the ultra-fine powders function as a binder for the metal powders in the sintering process (Morishita, col 3, lines 7-12). Morishita teaches where the ultra-fine powder is Ni with an average powder size of 0.1 microns (100 nm) (Morishita, col 4, lines 55-58). 
As Fuwa and Morishita both relate to powder combinations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ultra-fine Fe powders of 100 nm as taught by Morishita into the paste disclosed by Moussa, thereby allowing the sintering start temperature to be very low and the ultra-fine powders function as a binder for the metal powders in the sintering process (Morishita, col 3, lines 7-12).
While Morishita does not explicitly state that the component is capable of ablation when the metal paste is exposed to laser irradiation at a power of 0.1 mW/mm3 to 10 mW/mm3 for a time of approximately 1 ms to approximately 1 s on the excited volume of inorganic reactive component, Morishita discloses the inorganic reactive component as claimed above. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
As Morishita discloses a substantially identical structure, there is a prima facie case that the reference would be capable of the claimed properties.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2008-184622 A with provided English translation of Fuwa in view of US 6316100 B1 of Kodas, US 6630009 B2 of Moussa, Introduction to Powder Metallurgy of Thummler, US 2006/0083652 A1 of Liu, US 2015/0035209 A1 of Shah, and US 2003/0010409 A1 of Kunze with evidentiary reference to “Alumina Powder” retrieved from <https://www.reade.com/products/alumina-powder-al2o3 > on April 24, 2020 of Reade as applied to claim 14 above, and further in view of US 4596746 A of Morishita.
As to claims 27 and 28, Fuwa does not explicitly disclose where the inorganic reactive material comprises particles with a D50 of between 10 nm and 200 nm. 
Morishita relates to a powder sheet which can be sintered under a relatively low temperature (Morishita, col 1, lines 9-11). Morishita teaches that the metal sheet is formed of Fe-based metal powder, sinter-assisting agents including ultra-fine metal powders, and an acrylic resin binder (Morishita, claim 1). Morishita teaches the use of ultra-fine powders of Ni, Cu, Co, or Fe as the sinter-assisting agents where ultra-fine powders means powder size smaller than 1 micron (Morishita, col 3, lines 3-7). Morishita teaches that ultra-fine metal powders allows the sintering start temperature to be very low and the ultra-fine powders function as a binder for the metal powders in the sintering process (Morishita, col 3, lines 7-12). Morishita teaches where the ultra-fine powder is Ni with an average powder size of 0.1 microns (100 nm) (Morishita, col 4, lines 55-58). 
As Fuwa and Morishita both relate to powder, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute ultra-fine Fe powders of 100 nm as taught by Morishita into the paste disclosed by Moussa, thereby allowing the sintering start temperature to be very low and the ultra-fine powders function as a binder for the metal powders in the sintering process (Morishita, col 3, lines 7-12).
While Morishita does not explicitly state that the component is capable of ablation when the metal paste is exposed to laser irradiation at a power of 0.1 mW/mm3 to 10 mW/mm3 for a time of approximately 1 ms to approximately 1 s on the excited volume of inorganic reactive component, Morishita discloses the inorganic reactive component as claimed above. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).
As Morishita discloses a substantially identical structure, there is a prima facie case that the reference would be capable of the claimed properties.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of JP 2008-184622 A with provided English translation of Fuwa in view of US 6630009 B2 of Moussa, US 6316100 B1 of Kodas, US 2006/0083652 A1 of Liu, Introduction to Powder Metallurgy of Thummler and ASM Handbook. Volume 7 of Marucci as applied to claim 31 above, and further in view of ASM Handbook, Volume 7 of Koehler.
As to claim 32, Fuwa does not explicitly disclose that the infiltrant particles comprise nickel at a concentration of 95% by weight or more. 
Koehler is the ASM Handbook on powder metallurgy specifically relating to Nickel and Nickel Alloys (Koehler, title). Koehler discloses the chemical analysis and physical properties of commercially available carbonyl nickel powders such as Vale T123 which is 99.8% Ni and has a particle size of 3.5-4 μm (Koehler, pg. 676, Tables 2 and 3). 
Since both Fuwa and Moussa teaches using nickel alloys as one of the powders, but does not explicitly state a particular nickel powder or its composition, one of ordinary skill would naturally turn to the art to select an appropriate nickel alloy powder to carry out the process disclosed in Moussa. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the nickel powder Vale T123 taught in Koehler to thereby make the paste as disclosed in Fuwa and Moussa.

Response to Arguments
	With respect to the Double Patenting rejection, it is agreed that applicant’s Terminal Disclaimer over U.S. Patent No. 10,087,332 filed 7/27/22 is proper and therefore the Double Patenting rejection is withdrawn.
	With respect to the 112(a) rejections of claims 7 and 8, applicant argues that one of ordinary skill in the art would understand claims 7 and 8 relate to metal scaffold and infiltrant particles and boric acid could not be used as it would be soluble in liquid (Applicant’s remarks, pg. 9, Rejection Under 35 U.S.C. § 112, first paragraph of the section).
	However, the fact that metal is used with respect to the scaffold particles in claim 7 does not change that the scope of the claim encompasses all materials that are made from the claimed group. Also, claim 8 is directed to “the infiltrant particles” and there is no reason for a person of ordinary skill to understand that these relate to metal. Thus, the disclosed iron alloys, nickel alloys, copper alloys, and aluminum alloys disclosed in paragraph 7.03 does not provide support for all materials that can be made from these mixtures, alloys or composites of these groups of materials. Thus, the rejection is maintained.
	With respect to the 112(b) rejections concerning “about” and “approximately”, it is agreed that the removal of these terms has cured the indefiniteness issue and the rejections are withdrawn.
	With respect to the 112(d) rejection, it is agreed that the cancellation of claim 15 has rendered this rejection moot. Therefore the rejection is withdrawn.

	With respect to the 103 rejection of claims 1, 5-13, 23, and 34-35, applicant argues that because the office provided no persuasive reason supported by rational underpinning for the combining of references, the Office Action improperly relies on hindsight in reaching a conclusion of obviousness (Applicant’s remarks, pg. 10, last paragraph). 
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case motivations were evident in the art for the combinations, see claim 1 rejection, therefore there was not hindsight reasoning in the rejection.

	Applicant argues that Fuwa teaches away from the proposed modification with Kodas as Fuwa teaches spreading the powder as thinly and uniformly as possible and therefore the paste must have sufficient fluidity to be spread thinly, while Kodas relates to thick film pastes which are printed in a single layer (Applicant’s remarks, pg. 11, second through third paragraph). 
	However, thick and thin are relative terms and do not necessarily teach away from one another without more context. Fuwa teaches that the thickness of the material layer is 1 μm or more and 200 μm or less (Fuwa, paragraph [0023]) and Kodas teaches that the average thickness of the internal electrodes which are printed with the “thick” film paste is not greater than about 2 μm (Kodas, col 46, lines 15-17). As such, these pastes relate to similar layer thickness and one of ordinary skill would expect the elements that make them up to be compatible. Further, this shows that Fuwa does not teach away from a combination with Kodas because despite the contrasting invocations of “thick” and “thin” the references are teaching similar thickness layers.

	Applicant also argues that there is no articulated reasoning with some rational underpinning to support the modification of Fuwa with Moussa (citing MPEP § 2142) as the rationale cited in the rejection relies upon using two populations of iron particles to improve densification control as taught by Moussa while in Fuwa’s method the metal powder is almost completely melted and the material density after melting is almost 100% (Applicant’s remarks, pg. 12, second through third full paragraphs). Applicant argues that because the metal powder of Fuwa is completely melted and already 100% dense when solidified, no reason exists to use smaller particles to fill in the voids of the larger particles and thus there is no advantage to the substitution of bimodal or trimodal powders taught in Moussa (Applicant’s remarks, pg. 12, third paragraph).
	However, the section of Fuwa cited by applicant concerning material density is in reference to conventional methods in the prior art: “Conventionally, a material layer formed of a metal material…” (Fuwa, paragraph [0002]). Sintering of the powder is clearly within the scope of the disclosure in Fuwa: “irradiation in which a light beam is irradiated on the material layer to form a sintered layer or a melted layer” (Fuwa, claim 1). As Fuwa discloses a sintered and therefore porous object, the use of bi-modal and tri-modal powder distributions as disclosed in Moussa allows for the advantage of improving densification control as taught by Moussa. Therefore applicant’s argument is not persuasive and the rejection is maintained. 
	Applicant also argues that where “the small particles will be positioned in the voids left by the largest particles” fails to meet the Office’s proposed modification as the metal scaffold particles in claim 1 comprise a population of large particles comprising iron and a population of small particles comprising iron as well as infiltrant particles which position in the spaces between metal scaffold particles (Applicant’s remarks, pg. 13, first full paragraph). Applicant argues that if the smaller iron particles in Moussa are positioned in the voids of the largest iron particles as suggested by the Office Action, the claimed infiltrant particles will not be able to position in the interstitial spaces between the metal scaffold particles as recited in claim 1 because they will already be filled with the smaller iron particles forming the scaffold (Applicant’s remarks, pg. 13, first full paragraph).
	However, the claim limitation merely requires that infiltrant particles position in interstitial spaces between the metal scaffold particles. There is nothing in the claim that does not allow the small particles that make up the metal scaffold particles to also be the infiltrant particles. Also, as the claim only requires that the infiltrant particles are positioned in the interstitial spaces between the metal scaffold particles and there is no claimed D50 size for any of these particle populations, the infiltrant particles merely need to be smaller than some larger particle population of metal scaffold particles. As Moussa discloses this sort of bi-modal particle system, it meets the claim limitation.
	Applicant also argues that Fuwa teaches away from the proposed modification with Thummler (Applicant’s remarks, pg. 13, third full paragraph) as Fuwa teaches using separate iron and nickel powders and states that “"when the iron-based powder is an alloy containing a nickel component, fusion integration between the powders is hindered by a strong oxide film formed on the powder surface." (Fuwa, paragraph [0014].) (Applicant’s remarks, pg. 14, first paragraph). Applicant argues that because the Distaloy disclosed in Thummler contains 4% Ni, Fuwa teaches away from this combination (Applicant’s remarks, pg. 14, first paragraph).
	With respect to applicants argument that Fuwa teaches away by disclosing an iron alloy that does not include nickel "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), see MPEP § 2141.02(VI). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)), see MPEP § 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), see MPEP§ 2123(II). 
	Fuwa teaches the use of a general iron-based powder (Fuwa, claim 5) of which Distaloy disclosed in Thummler falls within the definition of. Also, Fuwa explains that the “strong oxide film” is only formed when the iron-based powder contains “a large amount of nickel component”. As Thummler does not disclose an iron alloy with a large amount of nickel component, Fuwa does not teach away from this sort of combination. 

	Applicant argues that there is no articulated reasoning with some rational underpinning to support the modification of Fuwa with Liu (Applicant’s remarks, pg. 14, section E). Applicant argues that Liu’s disclosure that the melting temperature of powder A is higher than the sintering temperature of the mixture of A and B fails to disclose the melting point of the scaffold particles being higher but not more than 400 degrees Celsius higher than the meting point of the scaffold particles (Applicant’s remarks, pg. 14, last two paragraphs).  
	However, if the mixture of the two powders has a lowered sintering temperature as compared to an unmixed powder, the second powder must have a lower sintering temperature and thereby a lower temperature at which melting starts. This is shown in the examples in Liu wherein Example 1 the pure Cu powder which is the relatively fine metal powder is 1083° C, exceeding the liquidus temperature of the bronze powder which is the coarser powder in this example by 67° C (Liu, paragraph [0065]). Example 3 in Liu uses pure nickel powder as the relatively fine metal powder A which has a melting point of 1453° C, exceeding the liquidus temperature of the nickel alloy powder which is the coarser powder in this example by 85° C (Liu, paragraph [0075]). Thus, it is clear by the disclosure in Liu that the smaller particle, i.e. the infiltrant particle, has a melting point which is higher than the point at which the other coarser powder in which it is mixed, the metal scaffold particles, melts. As such, the reference teaches the limitation and the rejection is maintained.
	Applicant argues that there is not articulated reasoning with rational underpinning to support the rejection as the rationale in Liu is that the mixture can be sintered without slumping into a solid article and applicant argues that Fuwa relates to sintering thin uniform layers and thus is not concerned with green articles nor slumping (Applicant’s remarks, pg. 15, first two full paragraphs).
	However, the process disclosed in Liu relates to additive manufacturing involving layerwise buildup (Liu, claim 9) and specifically selective laser sintering (Liu, claim 11). Also, Fuwa contemplates multi-stage sintering as the adhesion promoter needs to be removed (Fuwa, paragraph [0039]). As such, the benefits noted in Liu would be relevant to the similar process disclosed in Fuwa and therefore there is a rational basis to combine the references. Thus the rejection is maintained.

	With respect to the 103 rejection of claim 14 and it’s dependents, applicant submits that the arguments relating to claim 1 also apply to claim 14 (Applicant’s remarks, pg. 16, first two paragraphs).
	However, the rejection relating to claim 14 is maintained for the same reasons stated with respect to claim 1 above.

	Also, applicant argues that there is not articulated reasoning with rational underpinning to support the rejection of Fuwa with Kunze as they are not in the same field of endeavor (Applicant’s remarks, pg. 16, third paragraph). Applicant argues that Fuwa’s field of endeavor relates to metal pastes while Kunze uses dry powders delivered to a feed zone via one or more hoppers (Applicant’s remarks, pg. 16, fourth paragraph). 
	Applicant appears to be arguing that Kunze is nonanalogous art to Fuwa. In response to applicant's argument that Kunze is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kunze and Fuwa both relate generally to forms of additive manufacturing. Further, it is well known in powder metallurgy that ceramic reinforcements can be added to improve the strength and hardness of the finished product. As such, a person of ordinary skill would look to a reference such as Kunze to determine the type and amount of ceramic reinforcement to add to an additively manufactured part. Further, the Shah reference shows that ceramic reinforcements are combined into parts made via pastes and as such Kunze merely discloses an appropriate amount to add. 

	With respect to the 103 rejection of claims 31 and 33, applicant submits that the arguments relating to claim 1 also apply to claims 31 and 33 (Applicant’s remarks, pg. 17, fourth thorough sixth paragraphs).
	However, the rejection relating to claim 31 and 33 is maintained for the same reasons stated with respect to claim 1 above.

	Applicant also argues that as applicant has already shown that there is not articulated reasoning with rational underpinning to support the modification of Fuwa with Moussa, Marucci fails to correct this deficiency (Applicant’s remarks, pg. 18, second and third paragraph). 
	However, as noted in the rejection, Moussa teaches using a smaller pure iron powder with a stainless steel powder without disclosing the exact composition of the iron powder and this is substituted into Fuwa, one of ordinary skill would naturally have to look to the art to select a powder to make the paste disclosed in Fuwa and Moussa. Thus, that is the rationale why a person of ordinary skill would select the iron powder taught in Marucci; they would be merely carrying out the instructions provided in Fuwa and Moussa and thereby selecting an appropriate iron powder. As the iron powder in Marucci has an iron content of 98.81%, it meets the claim limitations. 
	As applicant’s arguments are not persuasive, the rejections over 103 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733